Fourth Court of Appeals
                               San Antonio, Texas
                                   November 21, 2014

                                  No. 04-14-00734-CV

              Sandra SAKS, Lee Nick McFadin, III and Margaret Landen Saks,
                                     Appellants

                                            v.

                         BROADWAY COFFEEHOUSE, LLC,
                                  Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-17001
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
     The appellants' motion for temporary staying enforcement of the judgment is hereby
DENIED.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court